Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: Under the circumstances here present we conclude that it was an improvident exercise of the court’s discretion to force plaintiff to commence the trial of the action before the pretrial deposition could be obtained from the court stenographer. All concur. (Appeal from a judgment of Genesee Trial Term for defendant for no cause of action in an automobile negligence action.) Present — McCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.